DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 4-6, 12, and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-11, 13, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1 and 11, both of the claims recite computing a “rhino loss value” while claim 11 recites a “rhino loss function” in the preamble. However, neither appear to be a term of art as a search of patent and non-patent documents did not yield any relevant results which would explain the terms. When looking to the Specification, no specific definition is given for what a rhino loss is and while a specific loss function and algorithm are described starting in paragraph [0040], such limitations from the Specification are not read into the claims. Paragraph [0006] in turn says that the disclosed rhino loss function forces a model to activate one time for each object (i.e. for identification of each different object in an image) but this is a result to be achieved for the model and does not describe what specifically a rhino loss function/value is in general. It is also unclear if the rhino loss function described in the application was specifically designed to achieve this result or if there is a family of loss functions which could achieve such a result. In addition, it is unclear if merely training a model using the rhino loss function in it of itself will force the model to eventually activate one time for each object or if there are other factors involved (e.g. are model design factors also at play?). Dependent claims 3, 7-10, 13, and 14 do not cure the independent claims of these issues and are similarly rejected. 

Further regarding claim 8, the claim recites producing “an object detection classification activation in one grid cell determined responsible for detecting the classified object”. However, it is unclear based on the current claim language what “one grid cell” is referring to and how it would be “responsible” for detecting an object (i.e. what are the criteria making it responsible?). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 7, 9, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al, U.S. Publication No. 2021/0124993.

Regarding claim 11, Singh teaches a system comprising: 

a logic device (see Singh Figure 10) configured to train a neural network using a loss function (see Figure 3 and Abstract), the logic device configured to execute logic comprising: 

receiving a training batch of labeled data samples (see Figure 3, labeled digital images 302); 

extracting features from the data samples to generate a batch of features (see Figure 3, feature extractor 208 and paragraph [0046], final two sentences); 

processing the batch of features using a neural network to generate classifications configured to classify the data samples (see Figure 3, first classifier 306 in base neural network 304 and paragraph [0052]); 

computing a loss value for the training batch based, at least in part, on the classifications (see Figure 3, comparison 310 and paragraph [0053]); and 

modifying weights of the neural network to reduce the loss value (see Figure 3, backpropagation 318 and paragraph [0061]).

Singh does not expressively teach wherein 

the loss function is a rhino loss function; and the loss value is a rhino loss value.
However, Singh teaches that a variety of loss functions and loss values can be used in their system based on different design factors (see Signh paragraphs [0054]-[0060]). Therefore, one of ordinary skill in the art before the effective filing date of the invention, based on the desired final output of a neural network to be trained, would have found it obvious to arrive at specific loss functions and loss values such as the one claimed through routine experimentation and optimization of such systems.

Method claim 1 recites similar limitations as claim 11, and is rejected under similar rationale. 

Regarding claim 13, Singh teaches all the limitations of claim 11, and further teaches wherein processing the batch of features using a neural network to generate classifications comprises identifying one or more objects in each of the data samples with a single-classification per object (see Singh paragraph [0027] referring to the labels for each object in the digital images and paragraph [0051] which indicates that there is an output label for each input label, implying there is a single-classification/label per object).  

Method claim 3 recites similar limitations as claim 13, and is rejected under similar rationale. 

Regarding claim 14, Singh teaches all the limitations of claim 11, and further teaches wherein the logic device is further configured to execute logic comprising a backbone network including a pre-trained image classifier configured to learn how to extract features from an image (see Singh Figure 3, feature extractor 208 and paragraph [0046]).

Regarding claim 7, Singh teaches all the limitations of claim 1, and further teaches wherein the training batch comprises a plurality of images including object classification labels (see Singh Figure 3, labeled digital images 302 and paragraph [0027]).

Regarding claim 9, Singh teaches all the limitations of claim 7, and further teaches wherein computing the rhino loss value comprises generating the rhino loss value for a plurality of object classifications (this is implied by Singh paragraph [0053]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh et al, U.S. Publication No. 2021/0124993 in view of Yao, U.S. Publication No. 2021/0134002.

Regarding claim 10, Singh teaches all the limitations of claim 7, but does not expressively teach wherein processing the batch of features using a neural network to generate one or more classifications for each of the data samples comprises: detecting and localizing an object in an image with one bounding box per object using a single-stage object detector.

However, Yao in a similar invention in the same filed of endeavor teaches a method processing a batch of features (see Yao Figure 4, backbone 404 which paragraph [0024] indicates extracts features) using a neural network (see Figure 4, networks 410 and 420 which paragraph [0052] indicates are neural networks) as taught in Singh wherein processing the batch of features using a neural network to generate one or more classifications for each of the data samples comprises: 

detecting and localizing an object in an image with one bounding box per object using a single-stage object detector (see paragraph [0062] and Abstract).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using a single-stage object detector as taught in Yao with the method taught in Singh, the motivation being to decrease the elements in the system while still detecting objects.

Conclusion
Although no prior art is used against claim 8, this is not an indication that it is allowable. See MPEP 2173.06, section II, second paragraph. The 112 issues cause a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claim. It is therefore difficult for the Examiner to properly search for prior art for the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CASEY L KRETZER/           Examiner, Art Unit 2637